ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2017-04-19_ORD_01_NA_07_FR.txt.                                                                          222




                    OPINION INDIVIDUELLE
               DE M. LE JUGE AD HOC SKOTNIKOV

[Traduction]

   1. Je m’associe à la conclusion de la Cour selon laquelle les conditions
auxquelles son Statut subordonne l’indication de mesures conservatoires
ne sont pas réunies dans le cas des droits invoqués par l’Ukraine sur le
fondement de la convention internationale pour la répression du ﬁnance-
ment du terrorisme (ci-après, la « CIRFT »). En eﬀet, l’Ukraine n’a pas
établi que les droits qu’elle estime tenir de la CIRFT et dont elle sollicite
la protection sont à tout le moins plausibles. Elle n’a démontré l’existence
d’aucun des éléments essentiels qui sont requis par le paragraphe 1 de
l’article 2, à savoir le but, l’intention ou la connaissance (voir les para-
graphes 75 et 76 de la présente ordonnance). En conséquence, j’appuie la
décision de la Cour de ne pas indiquer de mesures conservatoires au titre
de la CIRFT.
   2. Le droit que l’Ukraine cherche à sauvegarder à propos de l’interdic-
tion du Majlis et qui, selon la Cour, remplit la condition de plausibilité
(voir le paragraphe 83 de la présente ordonnance) n’entre pas dans le
champ de la convention internationale sur l’élimination de toutes les
formes de discrimination raciale (ci-après, la « CIEDR »). Le para-
graphe 96 de l’ordonnance mentionne les alinéas c), d) et e) de l’article 5
de la CIEDR, en précisant qu’ils consacrent des droits dont la nature est
telle que, faute de mesures conservatoires, le préjudice qui leur serait
porté pourrait se révéler irréparable. Force est toutefois de constater que
l’alinéa c) de l’article 5 ne concerne que les « [d]roits politiques, notam-
ment [le] droit de participer aux élections — de voter et d’être candidat —
selon le système du suﬀrage universel et égal, [le] droit de prendre part au
gouvernement ainsi qu’à la direction des aﬀaires publiques, à tous les
échelons, et [le] droit d’accéder, dans des conditions d’égalité, aux fonc-
tions publiques ». Il est manifeste que cette disposition n’est pas appli-
cable à une organisation qui prétend représenter un groupe ethnique
donné et opère en tant qu’institution autonome dotée de fonctions quasi
exécutives. S’agissant du Majlis, aucun des droits expressément visés par
l’alinéa c) de l’article 5 n’a donc pu être enfreint. Bien entendu, cela ne
signiﬁe pas pour autant que les Tatars de Crimée, ou tout autre groupe
ethnique, ne sont pas en droit de disposer de leurs propres assemblées
représentatives. Il n’en reste pas moins que ce droit ne relève pas en soi de
la CIEDR, qui est un instrument ayant trait à la discrimination.
   La seconde disposition que la Cour estime pertinente en l’espèce dans
le cas du Majlis est l’alinéa d) de l’article 5. A supposer que la Cour s’in-
téresse plus particulièrement au point ix) dudit alinéa, qui porte sur le
« [d]roit à la liberté de réunion et d’association paciﬁques », je tiens à

                                                                         122

    application de la cirft et de la ciedr (op. ind. skotnikov)           223

aborder trois éléments. Premièrement, il est loin d’être évident, compte
tenu de l’objet de la CIEDR, que la mention faite à la liberté d’associa-
tion vise à englober des organisations telles que le Majlis. Deuxièmement,
en tout état de cause, puisqu’il existe actuellement une trentaine d’organi-
sations tatares de Crimée et que celles-ci comptent au total plus de
20 000 membres, l’interdiction du Majlis ne saurait être considérée comme
une mesure discriminatoire à l’encontre de ce groupe ethnique. Troisième-
ment, il convient de souligner l’importance du terme « paciﬁque » tel
qu’employé au point ix) susmentionné. La Fédération de Russie a fait
observer que le Majlis avait été mis hors la loi en raison de son implica-
tion dans des « activités extrémistes », et notamment de sa participation
aux blocus visant à perturber l’approvisionnement en électricité et en eau
de la Crimée ainsi que de ses déclarations incitant à la violence. Cette
décision, prise pour des raisons de sécurité et d’ordre public et sans rap-
port aucun avec l’origine ethnique des membres du Majlis, a été conﬁr-
mée tant par la Cour suprême de Crimée que par la Cour suprême de la
Fédération de Russie. Curieusement, aucun paragraphe de la présente
ordonnance ne contient ne fût-ce qu’une tentative d’examiner ces déci-
sions. On a donc tenu pour acquis que l’Ukraine disait vrai sur ce point.
   Enﬁn, la mesure ﬁgurant à l’alinéa a) du point 1 du dispositif peut être
interprétée comme préjugeant le fond de l’aﬀaire.
   Pour les raisons susmentionnées, et malgré le soin qui semble avoir été
apporté à la rédaction de l’alinéa a) du point 1 du dispositif, j’ai voté
contre celui-ci.
   3. Aux termes de la deuxième mesure conservatoire, énoncée à l’ali-
néa b) du point 1 du dispositif, il est prescrit à la Fédération de Russie de
faire en sorte de rendre disponible un enseignement en langue ukrai-
nienne. Or, à proprement parler, le droit à l’éducation et à la formation
professionnelle, mentionné au point v) de l’alinéa e) de l’article 5 de la
CIEDR, n’englobe pas nécessairement le droit à l’enseignement dans sa
langue maternelle. Cette disposition est toutefois pertinente en l’espèce,
étant donné que la langue ukrainienne est l’une des trois langues oﬃ-
cielles de la Crimée. Bien que je n’estime pas que les conditions liées au
risque de préjudice irréparable et à l’urgence soient remplies en l’espèce, je
me suis néanmoins senti tenu d’appuyer cette mesure de nature générale
et ne prêtant pas à controverse.

                                             (Signé) Leonid Skotnikov.




                                                                          123

